Reason for Allowance
Claims 1, 3, 5, 7, 12-13, 17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant's argument filed July 07, 2021 has been found to be persuasive, which makes independent claim 1 allowable.  
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach the combination of: “A vehicle end skeleton structure, comprising: a roof structure (90), the roof structure (90) being a closed frame structure” and “further comprising a first anti-expansion plate (83) and a second anti-expansion plate (84)” While Sota et al. (JP 2017109730A, provided with translation) teaches a roof structure being a closed frame structure (annotated Fig. 2 below), a first anti-expansion beam (32s) and a second anti-expansion beam (40a2), the examiner finds no obvious reason to modify the second anti-expansion beam such that it is distinct from the closed frame roof structure (annotated Fig. 2 below). Such a modification would require improper hindsight reasoning. 
Alternatively, although reference number 40a2 can still be broadly construed as a second anti-expansion beam distinct from the closed frame loop structure (see newly annotated Fig. 2 in the response to arguments section below), this interpretation will not hold because the instant application requires the energy absorption cylinders (81) to be welded to the roof longitudinal beams (93) directly (claim 1, lines 30-32). This limitation can only be satisfied if reference number 32u is also interpreted as part of the roof longitudinal beam, allowing the energy absorption cylinder to be in direct contact with the roof longitudinal beam. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    PNG
    media_image1.png
    369
    471
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s argument, see page 9, lines 8-11, filed July 07, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of May 07, 2021 has been withdrawn. 
The applicant argues that Sota does not disclose the second anti-expansion plate 84, since reference number 40a2 of Sota is a part of the closed frame structure. 
The examiner agrees with the applicant’s argument because the second anti-expansion plate (40a2) had been construed as part of the closed frame roof structure (see annotated Fig. 2 above), and claim 1 requires a vehicle end skeleton structure with the anti-expansion plates distinct from the closed frame roof structure (see claim 1 of instant application and Fig. 1). 
Alternatively, although reference number 40a2 can still be broadly construed as a second anti-expansion beam distinct from the closed frame loop structure (see newly annotated Fig. 2 below), this interpretation will not hold because the instant application requires the energy absorption cylinders (81) to be welded to the roof longitudinal beams (93) directly (claim 1, lines 30-32). This limitation can only 

Newly annotated Fig. 2

    PNG
    media_image2.png
    391
    471
    media_image2.png
    Greyscale

The applicant argues the roof structure shown of Sota is not a closed frame structure. The examiner responds that any structure at the top of the vehicle can be broadly construed as the roof structure. The roof structure, as taught by Sota, thereby includes the structures highlighted in red (see annotated Fig. 2 in the Final Rejection). Further, the entirety of the vehicle frame, as seen in Fig. 2, are enclosed by other structures to form a closed structure. Although the structure inside the red circle is different from the present application as stated by the applicant, the limitation of a “closed structure” is reasonably satisfied under broadest reasonable interpretation. 
The applicant argues that Sota does not disclose "the first energy column is directly connected with the roof longitudinal beam" because reference number 62 does not connect with reference 
The applicant argues that Sota does not disclose "the first anti-expansion plate is connected between the first energy absorption column and the second energy absorption column". The examiner responds that although the first energy absorption column 40a1 is not directly connected to the second energy absorption column 50a1 through a first anti-expansion plate, it can be said that the first anti-expansion plate is used to form a connection between the two columns. Further, the secondary reference (Back) teaches a direct connection between the first anti-expansion plate with the first and second energy absorption columns.
The applicant states that in the instant application, the closed frame roof structure 90 is arranged above the first anti-expansion plate 83 and the second anti-expansion plate 84, the roof structure 90 is the first layer, the first anti-expansion plate 83 and the second anti-expansion plate 84 are the second layer, the second layer is arranged below the first layer. The examiner acknowledges differences. However, the subject matter is not claimed in the claims provided. 
The applicant argues that the Back reference does not disclose a closed frame structure, and the vehicle end skeleton structure of Back is different from the structure of the present application. The examiner responds that Back does not need to teach a closed frame structure to be used as prior art to teach the anti-expansion plates. In response to the Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejection are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617